Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 11, 2018

The Court of Appeals hereby passes the following order:

A19D0100. ROYCE L. JONES v. CIT BANK, N.A.

      Royce Jones, proceeding pro se, filed this application for discretionary review,
purportedly seeking to appeal an order entered by the Fulton County Superior Court.
However, Jones failed to submit a file-stamped copy of the order he seeks to appeal,
in violation of Court of Appeals Rule 31 (c), and instead has submitted a Fulton
County Magistrate Court order entered on August 20, 2018. Consequently, on
September 19, 2018, we ordered Jones to supplement his application within ten days
with a stamped “filed” copy of the order to be appealed. We indicated that failure to
comply with this directive would result in dismissal of the application. Jones has
failed to comply with this directive.
      To the extent that Jones seeks discretionary review of the August 20 magistrate
court order, “[t]he only avenue of appeal available from [a] magistrate court judgment
is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the
state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225)
(1991). This Court thus may address magistrate court matters only if they already
have been reviewed by the state or superior court. See Westwind Corp. v. Washington
Fed. S & L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990). Absent an
appealable state or superior court order, we are unable to entertain jurisdiction over
this case. Accordingly, Jones’s application is hereby DISMISSED for lack of
jurisdiction.


                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   10/11/2018
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.